DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 17, and 19, portions of the claims regarding “the 3D volume rendering” and the portions of the 3D model corresponding to the surrounding structures and to the target lack clarity. For example, the claims set forth that the enhancement of the identified structures and of the portion of the 3D model are performed by fusing the 3D volume rendering with the 3D model. However, “the portion of the 3D model” is introduced as separate portions in both “enhance” steps and “the 3D volume rendering” is only said to be “of the target” in the “generate” step. To obviate this issue, the Examiner suggests the following changes: 
In claim 1, line 25, insert “and of the area surrounding the target”, in line 30, insert “corresponding to the target” after ‘model’, in lines 30-31, delete “of the target”, in line 33, delete “within the portion of the 3D model”, in lines 34-35, replace “based upon the 3D volume rendering of the target” with “corresponding to the target”, and in line 37, insert “corresponding to the target” after ‘model’.
In claim 17, line 17, insert “and of the area surrounding the target lymph node” after ‘node’, in line 22, insert “corresponding to the target lymph node” after ‘model’, in lines 22-23, delete “of the target lymph node”, and in line 25, insert “corresponding to the target lymph node” after ‘model’.
In claim 19, line 12, insert “and of the area surrounding the target lymph node” after ‘node’, in line 17, insert “corresponding to the target lymph node” after ‘model’, in lines 17-18, delete “of the target lymph node”, and in line 20, insert “corresponding to the target lymph node” after the first ‘model’.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sorger et al [hereinafter, “Sorger1”] (“A novel platform for electromagnetic navigated ultrasound bronchoscopy (EBUS)” –cited by applicant) in view or Ng et al (US Pub 2015/0294497 -cited by applicant).
Re claims 1, 17-20: Sorger1 discloses a surgical system comprising:
an electromagnetic (EM) tracking system including a EM field generator configured to generate an EM field about a surgical site (pg 1435, column 1; see the Aurora EM tracking system with the field generator);
a surgical tool including an ultrasound sensor and an EM sensor; a display device (pg 1433, column 2 and Figure 1; see the surgical instruments such as the bronchoscope); and
a computing device including a processor and a memory storing instructions which, when executed by the processor (pg 1433, column 1; see the computer with processor and software), cause the computing device to:
receive first image data of the surgical site and identify a luminal network in the first image data (pg 1435, column 2; see the 3D CT image data);
generate a three-dimensional (3D) model of the surgical site based on the first image data and the identified luminal network (Figure 2; see the CT images with lumens and nodes); 
identify a plurality of lymph nodes (pg 1432, column 2; see the node mapping; pg 1433, column 2; see the segmented and extracted nodes); 
mark the plurality of lymph nodes on the 3D model (pg 1432, column 2; see the node mapping; pg 1433, column 2; see the segmented and extracted nodes, indicating that the nodes are ‘marked’); 
select one of the plurality of lymph nodes as a target (pg 1434, column 1; wherein the target is segmented); 
determine a pathway to the target (pg 1432, column 2; see the node mapping, which indicates a path to the target; pg 1433, column 2; see the segmented and extracted nodes;
cause the display device to display the pathway to the target (Figure 2; see the displayed CT image that is segmented); 
determine a position of the surgical tool within the surgical site based on tracking data received from the EM tracking system, the tracking data indicating a position of the EM sensor within the EM field (pg 1432, column 2; see the EM field used to track the position of the bronchoscope and/or sampling tools);
register the 3D model to the surgical site (pg 1435, column 2; see the registration of the CT image data to the patient);
receive second image data of the target from the ultrasound sensor (pg 1431, column 2; see the US probe that generates second image data);
generate a 3D volume rendering of the target based on the second image data (pg 1439, Figure 11 and pg 1441, column 2; see the volumetric US data;
enhance structures within a portion of the 3D model corresponding to the area from which the second image data was received and enhance the 3D model based upon the generated 3D rendering of the target (pg 1431, column 1; pg 1437, column 2; wherein the US volume rendering is used to generate an a shift correction with the 3D CT model subsequently a fused CT model and 2D US image is displayed in the correct positions based on the shift correction; Therefore, the fusion of the CT model with 2D US images represents an enhancement to a portion of the CT model, and this enhancement is based on the 3D US volume which is previously used to determine the shift correction); and
cause the display device to display the 3D volume rendering and the 3D model, the 3D model including the enhanced structures within the portion of the 3D model and including the portion of the 3D model enhanced based upon the 3D volume rendering (Figure 11; see the display of the US volume and the 3D CT model).
Further, Sorger1 discloses a corresponding method with steps of receiving first image data, generating a 3D model, determining a pathway to a target node, determining a position of an EM sensor, receiving second image data of the target node, generating a 3D volume, enhancing a portion of the 3D model, marking a lymph node and selecting one node as the target (see the corresponding cited portions above).
Sorger1 discloses all features except that the second ultrasound image data is used to generate a 3D volume rendering including the target and an area surrounding the target and identifying structures corresponding to the surrounding area, and where the target and surrounding structures in a portion of a 3D model are subsequently enhanced by fusing the 3D volume rendering with the 3D model. However, Ng teaches of an ultrasound imaging system and method for image guidance including use of an electromagnetic position sensor [0069]. Ng further teaches of generation of a 3D volume rendering including the target and an area surrounding the target and identifying structures corresponding to the surrounding area, and where the target and surrounding structures in a portion of a 3D model are subsequently enhanced by fusing the 3D volume rendering with the 3D model (Abstract, 0012, 0014, 0055; see the registering of a previously acquired 3D vessel map 51 (i.e. 3D model) to an ultrasound B-model volume 31 (i.e. 3D volume rendering), wherein the 3D vessel map is continuously updated and enhanced with the current 3D B-mode image, as the two are superimposed/overlaid; 0023, 0024, 0050, 0056, Figure 12; wherein the entire 3D vessel map is a segmented portion highlighting vessels while also depicting the target and other surrounding structures (therefore, the 3D vessel map that is fused contains the target and surrounding structures, as well as the highlighted vessels as shown in Fig 12 in the left-side image showing the 3D map with target and surrounding structures)).  It would have been obvious to the skilled artisan to modify Sorger1, to include second ultrasound image data that includes identified structures in the area surrounding the target and then used to enhance a portion of the 3D model by fusing the 3D rendering with the 3D model as taught by Ng, as the surrounding structures provide an improved navigational display and visualization of a correct target level or target lymph node level.
Re claims 2-5: Sorger1 discloses the plurality of lymph nodes and target are identified in the 3D model and in the first image data and a corresponding position is marked in the 3D model (pg 1432, column 2; see the node mapping; pg 1433, column 2; see the segmented and extracted nodes, thereby marking a corresponding position).
Re claims 6, 7: Sorger1 discloses the instructions, when executed by the processor, further cause the computing device to label at least one of the plurality of lymph nodes and one of the plurality of branches based on a predetermined naming convention (pg 1435, column 1; see the lymph nodes stations assigned names according to IASLC nomenclature).
Re claim 8: Sorger1 discloses the instructions, when executed by the processor, further cause the computing device to: determine a distance between the target and at least one of the plurality of branches of the luminal network; and cause the display device to display an indication of the distance between the target and at least one of the plurality of branches of the luminal network (see Figures 2, 12; see the target that is segmented and the branches of which centerlines are identified and displayed, thereby making a determination of the distance between the target and branches).
Re claim 9: Sorger1 discloses the instructions, when executed by the processor, further cause the computing device to cause the display device to display a view of the first image data with the plurality of lymph nodes overlaid thereon (pg 1437, column 2; see the CT image data with the lymph nodes visualized thereon).
Re claims 10, 11: Sorger1 discloses the instructions, when executed by the processor, further cause the computing device to determine an anatomical feature of at least one of the plurality of lymph nodes based on the second image data, wherein the features is one or more of: a size, a shape, a margin, an echogenicity, a central hilar structure, and a coagulation necrosis characteristic (pg 1437, column 2; see the targets in ultrasound wherein the displayed targets represent at least a size and echogenicity feature).
Re claim 12: Sorger1 discloses the instructions, when executed by the processor, further cause the computing device to determine a navigation plan based on the plurality of lymph nodes, wherein the target is selected based on the navigation plan (pg 1434, column 1, Figures 2, 12; see the segmented target and the display of the target mapped with the centerline).
Re claim 13: Sorger1 discloses the instructions, when executed by the processor, further cause the computing device to cause the display device to display a view of the 3D volume rendering of the target showing a position of the surgical tool relative to the target (pg 1433; see the model of the tool that is integrated with the US rendering).
Re claim 14: Sorger1 discloses the instructions, when executed by the processor, further cause the computing device to mark a position of the surgical tool relative to the target when a tissue sample is obtained (pg 1434, column 1; see the exact location of the tool during sampling to be stored and later replayed).
Re claim 15: Sorger1 discloses the instructions, when executed by the processor, further cause the computing device to cause the display device to display a view of the 3D volume rendering of the target showing the marked position (Figure 11; see the display of the US data showing the segmented and marked locations).
Re claim 16: Sorger1 discloses the instructions, when executed by the processor, further cause the computing device to determine a trajectory of the surgical tool based on the tracking data received from the EM tracking system (pg 1433, column 2; see the tracked position and orientation of the tool which indicated the tool’s trajectory relative the target).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 17, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, and 16 of copending Application No. 16/269,821 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘821 features a system including an EM tracking system, surgical tool with ultrasound sensor and EM sensor, display device, and computing device to receive first image data, identify a lymph node, identify a target, generate a 3D model from the first image data, determine a pathway, display the pathway, determine the position of the tool based on the tracking data, register the 3D model to the surgical site, receive second image data from the ultrasound sensor, and displaying the 3D rendering from the second image data, wherein the 3D volume rendering and the 3D model are provided as overlaid on one another. Claim 16 further refers to an enhancement of the 3D model based on second image data. While the claims of ‘821 are broader in that the structure is a lymph node or another structure (i.e. lesion, cyst), it would have been obvious to conclude that the instant claims are an obvious variant being limited to the lymph node. Further, the skilled artisan would recognize the method steps to correspond to the computer processing steps.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The double patenting rejection is maintained as Applicant requested it be held in abeyance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793